Foed, Judge:
The proper value for dutiable purposes of certain pile driver equipment and parts covered by the appeal for a reappraisement listed above is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
It is hereby stipulated and agreed by and between counsel for the parties, subject to the approval of the Court, in the above entitled case, that:
: 1. The merchandise herein consists of pile driver equipment and parts exported from Canada on August 19,1959, which merchandise is not on the Final Valuation List of the Secretary of the Treasury, T.D. 54521, and on which it is agreed that the proper basis for appraisement is constructed value under Sec. 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956;
2. That on or about the date of exportation of said merchandise the cost of materials and of fabrication or other processing of any kind employed in producing such or similar merchandise, together with the amount of general expenses and profit usually reflected in sales of merchandise of the same general class or kind, made by producers in the country of exportation in the usual wholesale quantities and in the ordinary course of trade for shipment to the United States, including the cost of all containers and packing and all other expenses incidental to placing said merchandise in condition, packed, ready for shipment to the United States, was equal to the invoice unit values plus 10%.
3. That this appeal be submitted on this stipulation.
Upon the record before the court, I find and hold that constructed value, as that value is defined in section 402(d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the pile driver equipment and parts and that said value is represented by the invoice unit value, plus 10 percent.
Judgment will be entered accordingly.